IN THE SUPREME COURT OF TENNESSEE
                             AT JACKSON
                    January 8, 2015 Session Heard at Knoxville

             LEA ANN TATHAM V. BRIDGESTONE AMERICAS
                        HOLDING, INC., ET AL.

         Appeal by Permission from the Court of Appeals, Western Section
                       Circuit Court for Madison County
                     No. C-09133     Donald H. Allen, Judge


               No. W2013-02604-SC-R11-CV – Filed October 30, 2015


GARY R. WADE, J., concurring in part and concurring in the judgment.

       The majority has resolved the summary judgment issue by applying the federal
standard recently adopted by this Court in Rye v. Women’s Care Center of Memphis,
MPLLC, No. W2013-00804-SC-R11-CV (Tenn. 2015). As explained in my dissent in
Rye, I disagree with the adoption of the federal standard and would instead retain our
former summary judgment standard. In this instance, however, I would reach the same
conclusion as the majority pursuant to the former standard. Accordingly, I concur in the
judgment.


                                                     __________________________
                                                     GARY R. WADE, JUSTICE